DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 06/22/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 		 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobvious
Claims 1-3,4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of  Charbit et al US 20190230579 A1


Regarding claim 1, LI et al US 2015/0326366 A1 discloses a terminal apparatus (fig. 14 and [0190] discloses The user equipment may be a terminal device(i.e. a terminal apparatus) comprising: 												a processor (fig. 14  and [0190] a processor 1480); and 					a memory coupled to the processor ( fig. 14 , memory 1420 coupled to the processor 1480), 														wherein the memory comprise instructions that, when executed by the processor [0193] discloses The processor 1480 executes, by running the software program and module stored in the memory 1420), cause the terminal apparatus to perform operations comprising: 
receiving first information from a second base station (fig.2 step 201 and [0102] discloses User equipment receives measurement configuration information (i.e. first information) from a first base station (i.e. second base station), 							wherein the first information comprises network-based cell-specific reference signal (CRS) bandwidth status information of a first base station ([0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station(i.e.  first base station), for example, [0092] discloses transmit bandwidth of o the second base station (i.e.  first base station) is 5 MHz (i.e. a bandwidth value)) and adjacent to the current cell of the first base station (i.e.  second base station), the current cell may configure measurement bandwidth of the neighboring cell to be 5 MHz (i.e. the measurement bandwidth value),
(Examiner ‘s note: Applicant discloses in [0097] of US 2021/0014869 Al, the network-based CRS bandwidth mitigation status information is a bandwidth value used for CRS mitigation is 6 RBs),
wherein the second base station is a base station of a serving cell of the terminal apparatus [0103] discloses the user equipment currently camps should belong to cells (i.e. a serving cell) of the first base station (i.e. the second base station), and 
the first base station is a base station of a neighboring cell of the serving cell; 			[0097] first base station can obtain transmit bandwidth of a CRS of a neighboring base station (that is, the second base station) (i.e. the first base station)),					determining a measurement bandwidth value based on at least the first information (fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth value) from the measurement configuration information); and 	
measuring, based on the measurement bandwidth value, at least one of signal strength or signal quality of the serving cell in which the terminal apparatus is located or the neighboring cell of the serving cell [0132] discloses UE performs measurement on quality of service of a neighboring cell and/or a current serving cell according to the measurement bandwidth. Quality of service of a cell may be obtained by evaluating a physical-layer measurement quantity, such as RSRP, RSSI, or RSRQ, measured by the UE.
While LI discloses in [0092] transmit bandwidth (i.e. bandwidth value), but LI does not explicitly disclose bandwidth value is for CRS mitigation
 Charbit et al US 20190230579 A1 discloses bandwidth value is for CRS mitigation [0023] discloses The UE may be configured to receive the CRS in the second bandwidth (i.e. bandwidth value), which is a narrow bandwidth, indicated by the second bandwidth configuration. The second bandwidth configuration is used for the CRS muting or CRS mitigation, for example, [0019] discloses In CRS muting or CRS mitigation, the network apparatus transmits the CRS in a narrower bandwidth (e.g., 1.4 MHz, 3 MHz, etc.), the network apparatus configures a reduced bandwidth for the UE to receive the CRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating  bandwidth value , as taught by Charbit, in order to  reduce the inter-cell interferences and improve spectrum efficiency (see  Charbit [0019]). 

Regarding claim 11, LI et al US 2015/0326366 A1 discloses a communications method comprising: 											receiving first information from a second base station (fig.2 step 201 and [0102] discloses User equipment receives measurement configuration information (i.e. first information) from a first base station (i.e.  second base station), 	 							wherein the first information comprises network-based cell-specific reference signal (CRS) bandwidth status information of a first base station([0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station(i.e.  first base station), for example, [0092] discloses transmit bandwidth of o the second base station (i.e.  first base station) is 5 MHz (i.e.  bandwidth value)) and adjacent to the current cell of the first base station (i.e.  second base station), the current cell may configure measurement bandwidth of the neighboring cell to be 5 MHz (i.e. the measurement bandwidth value),
(Examiner ‘s note: Applicant discloses in [0097] of US 2021/0014869 Al, the network-based CRS bandwidth mitigation status information is a bandwidth value used for CRS mitigation is 6 RBs),
wherein the second base station is a base station of a serving cell of a terminal apparatus ([0103] discloses the user equipment currently camps should belong to cells (i.e. a serving cell) of the first base station (i.e. the second base station); 						the first base station is a base station of a neighboring cell of the serving cell [0097] first base station can obtain transmit bandwidth of a CRS of a neighboring base station (that is, the second base station) (i.e. the first base station)), 		
determining a measurement bandwidth value based on at least the first information (fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth value) from the measurement configuration information); and		 measuring, based on the measurement bandwidth value, at least one of signal strength or signal quality of the serving cell in which the terminal apparatus is located or the neighboring cell of the serving cell[0132] discloses UE performs measurement on quality of service of a neighboring cell and/or a current serving cell according to the measurement bandwidth. Quality of service of a cell may be obtained by evaluating a physical-layer measurement quantity, such as RSRP, RSSI, or RSRQ, measured by the UE.
While LI discloses in [0092] transmit bandwidth (i.e. bandwidth value), but LI does not explicitly disclose bandwidth value is for CRS mitigation.
 Charbit et al US 20190230579 A1 discloses bandwidth value is for CRS mitigation [0023] discloses The UE may be configured to receive the CRS in the second bandwidth (i.e. bandwidth value), which is a narrow bandwidth, indicated by the second bandwidth configuration. The second bandwidth configuration is used for the CRS muting or CRS mitigation, for example, [0019] discloses In CRS muting or CRS mitigation, the network apparatus transmits the CRS in a narrower bandwidth (e.g., 1.4 MHz, 3 MHz, etc.), the network apparatus configures a reduced bandwidth for the UE to receive the CRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating  bandwidth value , as taught by Charbit, in order to  reduce the inter-cell interferences and improve spectrum efficiency (see  Charbit [0019]). 

Regarding claims 2 and 12, the combination of LI and  Charbit discloses all features with respect to claims 1 and 11, respectively.	
LI discloses wherein the determining, a measurement bandwidth value based on at least the first information comprises: 
when the network-based CRS bandwidth mitigation status information of the first base station indicates a bandwidth value ([0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station(i.e. a first base station), 									determining the bandwidth value as the measurement bandwidth value[0092] discloses transmit bandwidth of o the second base station(i.e. a first base station) is 5 MHz (i.e. a bandwidth value)) and adjacent to the current cell of the first base station (i.e. a second base station), the current cell may configure measurement bandwidth of the neighboring cell to be 5 MHz (i.e. the measurement bandwidth value) (i.e.  (i.e. a bandwidth value= the measurement bandwidth value= 5 MHz).
LI does not explicitly disclose bandwidth value is for CRS mitigation
 Charbit et al US 20190230579 A1 discloses bandwidth value is for CRS mitigation [0023] discloses The UE may be configured to receive the CRS in the second bandwidth (i.e. bandwidth value), which is a narrow bandwidth, indicated by the second bandwidth configuration. The second bandwidth configuration is used for the CRS muting or CRS mitigation, for example, [0019] discloses In CRS muting or CRS mitigation, the network apparatus transmits the CRS in a narrower bandwidth (e.g., 1.4 MHz, 3 MHz, etc.), the network apparatus configures a reduced bandwidth for the UE to receive the CRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating   bandwidth value , as taught by Charbit, in order to  reduce the inter-cell interferences and improve spectrum efficiency (see  Charbit [0019]).               or 
when the network-based CRS bandwidth mitigation status information of the first base station indicates a mitigated state, 									determining one of at least two bandwidth mitigation values corresponding to the mitigated state as the measurement bandwidth value.

Regarding claims 3 and 13, the combination of LI and  Charbit discloses all features with respect to claims 1 and 11, respectively.
LI discloses receiving, from the second base station, network-based CRS bandwidth mitigation status information of the second base station (fig.2 step 201 and [0102] discloses User equipment receives measurement configuration information (i.e. first information) from a first base station (i.e.  second base station), where the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information), and  [0091] discloses the measurement bandwidth is determined according  to transmit bandwidth of cell-specific reference signal in a cell of the first base station (i.e. network-based CRS bandwidth status information of the second base station),
the determining a measurement bandwidth value based on at least the first information comprises: determining the measurement bandwidth value based on the first information and the network-based CRS bandwidth mitigation status information of the second base station (fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth value) from the measurement configuration information) and [0091] discloses the measurement bandwidth is determined according  to transmit bandwidth of cell-specific reference signal in a cell of the first base station (i.e. network-based CRS bandwidth status information of the second base station).
LI does not explicitly disclose the measurement bandwidth value is for CRS mitigation
 Charbit et al US 20190230579 A1 discloses the measurement bandwidth value is for CRS mitigation [0023] discloses The UE may be configured to receive the CRS in the second bandwidth (i.e. the measurement bandwidth value), which is a narrow bandwidth, indicated by the second bandwidth configuration. The second bandwidth configuration is used for the CRS muting or CRS mitigation, for example, [0019] discloses In CRS muting or CRS mitigation, the network apparatus transmits the CRS in a narrower bandwidth (e.g., 1.4 MHz, 3 MHz, etc.), the network apparatus configures a reduced bandwidth for the UE to receive the CRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating the measurement  bandwidth value , as taught by Charbit, in order to  reduce the inter-cell interferences and improve spectrum efficiency (see  Charbit [0019]). 


Regarding claim 4, LI et al US 2015/0326366 A1 discloses a communication system; comprising: 												a first base station configured to send first information to a second base station [0087]-[0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. first information) in a cell of a second base station (i.e. first base station) through an inter-base station interface, 						wherein the first information comprises network-based cell-specific reference signal (CRS) bandwidth status information of a first base station [0087]-[0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. network-based cell-specific reference signal (CRS) bandwidth status information) in a cell of a second base station (i.e. first base station) through an inter-base station interface),
 (Examiner ‘s note: Applicant discloses in [0097] of US 2021/0014869 Al, the network-based CRS bandwidth mitigation status information is a bandwidth value used for CRS mitigation is 6 RBs),												wherein the second base station is configured to receive the first information from the first base station [0087]-[0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. first information) in a cell of a second base station (i.e. first base station) through an inter-base station interface, and 			the second base station is a base station of a serving cell of a terminal apparatus ([0103] discloses the user equipment currently camps should belong to cells (i.e. a serving cell) of the first base station (i.e. the second base station), and 	
the first base station is a base station of a neighboring cell of the serving cell [0097] first base station can obtain transmit bandwidth of a CRS of a neighboring base station (that is, the second base station) (i.e. the first base station)).  							While LI discloses in [0092] transmit bandwidth (i.e. bandwidth value), but LI does not explicitly disclose bandwidth value is for CRS mitigation.
 Charbit et al US 20190230579 A1 discloses bandwidth value is for CRS mitigation [0023] discloses The UE may be configured to receive the CRS in the second bandwidth (i.e. bandwidth value), which is a narrow bandwidth, indicated by the second bandwidth configuration. The second bandwidth configuration is used for the CRS muting or CRS mitigation, for example, [0019] discloses In CRS muting or CRS mitigation, the network apparatus transmits the CRS in a narrower bandwidth (e.g., 1.4 MHz, 3 MHz, etc.), the network apparatus configures a reduced bandwidth for the UE to receive the CRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating  bandwidth value , as taught by Charbit, in order to  reduce the inter-cell interferences and improve spectrum efficiency (see  Charbit [0019]). 


Regarding claim 9, the combination of LI and  Charbit discloses all features with respect to claim 4					
LI further discloses wherein the second base station is further configured to send the first information to the terminal apparatus. ([0021] receiving, by user equipment, measurement configuration information from a first base station, where the measurement configuration information includes measurement bandwidth. the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station (i.e. first information),

Regarding claim 10, the combination of LI and  Charbit discloses all features with respect to claim 4					
LI further discloses wherein the second base station is configured to: 				determine a measurement bandwidth value based on at least the first information; and 	
[0012]- [0013] discloses a first base station (i.e. second base station) obtains transmit bandwidth of cell-specific reference signal in a cell of a second base station (i.e. first base station) through an inter-base-station interface, and determines measurement bandwidth [0021] the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station (i.e. first information),
send the measurement bandwidth value to the terminal apparatus ([0014] transmitting measurement configuration information including the measurement bandwidth to the user equipment) and ([0021] receiving, by user equipment, measurement configuration information from a first base station, where the measurement configuration information includes measurement bandwidth. the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station (i.e. first information),

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of  Charbit et al US 20190230579 A1 in view of KUSASHIMA et al US 20200374892 A1

Regarding claim 6, the combination of LI and  Charbit discloses all features with respect to claim 4	
LI discloses wherein the first base station is further configured to send the first information to the second base station [0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. first information) in a cell of a second base station (i.e. first base station) through an inter-base station interface).
The combination of LI and  Charbit  does not explicitly   that the first information is sent periodically
KUSASHIMA et al US 20200374892 A1 discloses the first information is sent periodically ([0171] discloses the first base station device transmits the configuration information periodically to the second base station device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and  Charbit by incorporating he first information is sent periodically , as taught by KUSASHIMA  , in order to  send the information periodically (see  KUSASHIMA  [0171]). 


Claims 5 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of  Charbit et al US 20190230579 A1 in view of Siomina US 20160249364 A1.

Regarding claim 5, the combination of LI and  Charbit discloses all features with respect to claim 4	
the combination of LI and  Charbit  does not explicitly disclose wherein the first base station sends the first information to the second base station when at least one of the following conditions is met: CRS configuration of the first base station changes; and 					the first base station is further configured to receive first request information from the second base station, 										wherein the first request information is used to indicate the first base station to send the network-based CRS bandwidth mitigation status information of the first base station to the second base station.  
Siomina US 20160249364 A1 discloses wherein the first base station sends the first information to the second base station when at least one of the following conditions is met: 	CRS configuration of the first base station changes; and 					the first base station is further configured to receive first request information from the second base station [0167] the network node receiveS a request from the radio node for the bandwidth information of the interferer) [0095] discloses Radio node may be, for example, a base station such as e.g. an eNB, eNodeB, or a Home Node B) and ([0106] disclose a network node are an eNodeB), 
wherein the first request information is used to indicate the first base station to send the network-based CRS bandwidth mitigation status information of the first base station to the second base station ([0171] the network node sends the bandwidth information for the interferer to the radio node ) and [0145] the radio node  applies the enhanced receiver to mitigate interference from the determined interferer using the obtained bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and  Charbit by incorporating  the first base station is further configured to receive first request information from the second base station, wherein the first request information is used to indicate the first base station to send the network-based CRS bandwidth mitigation status information of the first base station to the second base station. , as taught by Siomina, in order to  mitigate interference from the determined interferer using the obtained bandwidth information of the interferer,  (see Siomina [0074]).

Regarding claim 7, the combination of LI and  Charbit discloses all features with respect to claim 4	
the combination of LI and  Charbit  does not explicitly disclose wherein the first base station is further configured to send second information to the second base station, wherein the second information comprises network-based CRS bandwidth mitigation capability information of the first base station.  
Siomina US 20160249364 A1 discloses wherein the first base station is further configured to send second information to the second base station, wherein the second information comprises network-based CRS bandwidth mitigation capability information of the first base station.  [0072] disclose the network node receives from the radio node the capability information associated with an ability of the radio node to mitigate interference from an interferer with a determined bandwidth), [0095] discloses Radio node may be, for example, a base station such as e.g. an eNB, eNodeB, or a Home Node B) and ([0106] disclose a network node are an eNodeB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and  Charbit by incorporating  wherein the first base station is further configured to send second information to the second base station, wherein the second information comprises network-based CRS bandwidth mitigation capability information of the first base station. , as taught by Siomina, in order to  mitigate interference from the determined interferer using the obtained bandwidth information of the interferer,  (see Siomina [0074]). 

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of  Charbit et al US 20190230579 A1 in view of Siomina US 20160249364 A1 in view of Park et al US 20160323846 A1

Regarding claim 8, the combination of LI , Charbit  and Siomina discloses all features with respect to claim 7	
the combination of LI and  Charbit  does not explicitly wherein the first base station is further configured to receive second request information from the second base station, 			wherein the second request information is used to indicate to the first base station to send the network-based CRS bandwidth mitigation capability information of the first base station to the second base station..  
Siomina US 20160249364 A1 discloses wherein the second request information is used to indicate to the first base station to send the network-based CRS bandwidth mitigation capability information of the first base station to the second base station  [0072] disclose the network node receives from the radio node the capability information associated with an ability of the radio node to mitigate interference from an interferer with a determined bandwidth), [0095] discloses Radio node may be, for example, a base station such as e.g. an eNB, eNodeB, or a Home Node B) and ([0106] disclose a network node are an eNodeB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and  Charbit by incorporating  wherein the second request information is used to indicate to the first base station to send the network-based CRS bandwidth mitigation capability information of the first base station to the second base station, as taught by Siomina, in order to  mitigate interference from the determined interferer using the obtained bandwidth information of the interferer,  (see Siomina [0074]). 
 	the combination of LI ,  Charbit  and Siomina  does not explicitly disclose wherein the first base station is further configured to receive second request information from the second base station,
Park et al US 20160323846 A1 discloses wherein the first base station is further configured to receive second request information from the second base station, [0267] the eNB 1( first base station ) can request the eNB 2 (i.e. the second base station,)which is an eNB of the neighbor cell, to transmit information about the neighbor cell related to the capability). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI , Charbit and Siomina by incorporating wherein the first base station is further configured to receive second request information from the second base station, as taught by Park, in order to transmit capability information about the neighbor cell  (see Park [0267]). 
Response to Remarks/Arguments
Applicant’s argument
Applicant argued that Applicant's independent claims 1, 4, and 11 are not rendered obvious by LI, because LI is not a proper prior art reference and is excluded, based on the fact that the reference LI et al US 2015/0326366 Al, because LI is subject matter owned by Huawei, which is the same entity of the current application. 

Examiner’s answer
Applicant’s argument is not persuasive for the following reason:
Applicant claims priority from CON of PCT/CN2018/082002 File on Date 04/04/2018, thus the effective filling date is 04/04/2018. The date of the grace period of this application start from 04/04/2017 to 04/04/2018.
Now, Applicant’s attention is directed to the LI et al US 2015/0326366 Al, wherein its filling date is 1-24-2013, and its publication is 11-12-2015.
The LI reference is potential prior art because it has a public availability date before the effective filing date of the claimed invention, thus LI reference qualifies as potential prior art under 102(a)(1), we now need to consider the exceptions under 102(b)(1).
The LI reference is publicly available before the grace period, it is not subject to any exception under 102(b)(1). Thus, the reference qualifies under both 102(a)(1) and 102(a)(2). See MPEP 2154.02(c). 
Based on the fact, Examiner respectfully disagrees that LI is not a proper prior art reference, LI teaches the independent claims 1, 4, and 11, furthermore, LI teaches dependent claims, as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LIN et al US 2013/0267230 Al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478